PER CURIAM HEADING




NO. 12-02-00279-CV


IN THE COURT OF APPEALS


TWELFTH COURT OF APPEALS DISTRICT


TYLER, TEXAS



ALBERT NICOLAS,§
	APPEAL FROM THE 369TH
APPELLANT

V.§
	JUDICIAL DISTRICT COURT OF

369TH DISTRICT COURT,
APPELLEE§
	ANDERSON COUNTY, TEXAS




MEMORANDUM OPINION (1)
	This is an attempted restricted appeal pursuant to rule 30 of the Texas Rules of Appellate
Procedure arising out of an order denying Appellant's request for a guardian ad litem to assist him
in filing a lawsuit seeking injunctive relief.  Since the order precedes the filing of Appellant's lawsuit
and does not purport to dispose of Appellant's claim against an opposing party, it is interlocutory
in nature.  See Park Place Hosp. v. Estate of Milo, 909 S.W.2d 508, 510 (Tex. 1995)( providing that
all parties and all issues before the trial court must be disposed of before a judgment becomes final
and appealable).  Nevertheless, Appellant has attempted to appeal from that order.
	This court's appellate jurisdiction is limited to appeals from final judgments and such
interlocutory orders as the legislature has deemed appealable.  City of Houston v. Kilburn, 849
S.W.2d 810, 811 (Tex. 1993); See Tex. Civ. Prac. & Rem. Code Ann. § 51.014 (Vernon Supp.
2000). (2)  Since an appeal from the underlying Order signed on April 8, 2002, denying Appellant's


 request for a guardian ad litem, is not one authorized by law, we dismiss the appeal for want of
jurisdiction.

Opinion delivered October 23, 2002.
Panel consisted of Gohmert, Jr., C.J., Worthen, J., and Griffith, J.





























(DO NOT PUBLISH)








1.       See Tex. R. App. P. 47.1.
2.        Certain additional appealable interlocutory orders are set forth in the Texas Family Code  and Texas Probate Code,
but they likewise are not applicable to the instant order.